Citation Nr: 1106120	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-30 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1996 to November 2006.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted service 
connection for migraine headaches and assigned a noncompensable 
evaluation.  In September 2008, the RO increased the rating from 
noncompensable to 10 percent.


FINDING OF FACT

Since the effective date of service connection, the Veteran's 
migraine headaches have been manifested by prostrating headaches 
occurring approximately four to seven times per month, but have 
not been manifested by very frequent completely prostrating and 
prolonged attacks, productive of severe economic inadaptability.


CONCLUSION OF LAW

Since the effective date of service connection, the criteria for 
a 30 percent rating for migraine headaches have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
In this regard, the Board notes that the Veteran's claim for an 
increased initial rating arise from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Accordingly, the Board finds that VA satisfied its duties to 
notify the Veteran in this case.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The RO has associated 
with the claims file the Veteran's service and VA treatment 
records and afforded him two VA examinations with respect to his 
claim.

In addition, the Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

The Veteran contends that his frequent migraine headaches, 
occurring two to three times per week, cause him photophobia and 
nausea and interferes with his ability to continue working.  
About twice per month, he wakes up with a severe migraine 
headache and associated vomiting.  

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities. Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Veteran's headaches have been rated as 10 percent disabling 
under Diagnostic Code 8100.  Under Diagnostic Code 8100, which 
pertains to migraine headaches, headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months warrant a 10 percent rating.  Migraine headaches 
with characteristic prostrating attacks occurring on an average 
of once a month over the last several months warrant a 30 percent 
rating.  A maximum 50 percent rating is warranted for migraine 
headaches with very frequent completely prostrating and prolonged 
attacks, productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

On September 2006 VA examination, the Veteran reported that when 
he experienced a migraine, he could attend to some household 
chores but could not work.  The headaches and accompanying 
symptoms of nausea, photophobia, and sound sensitivity occurred 
intermittently, as often as three times per week and lasting for 
four hours.  Physical examination did not reveal any neurological 
abnormality.  The diagnosis was migraine three times per week, 
controlled on prescription medication. 

VA treatment records beginning in May 2007 reflect that at that 
time, the Veteran reported experiencing migraines that occurred 
mostly on the right side.  He would also have horners, nausea, 
dizziness, scotoma of stars, and photophobia.  He had two 
migraines per week when taking preventative medication.  He had 
tried a number of different medications for control to date.  His 
medication was adjusted and he was referred for neurological 
examination.  On June 2007 neurological examination, the Veteran 
reported that prior to starting medication in 2001, he was 
getting more frequent headaches that lasted for about two days, 
but that since starting medication he usually had headaches two 
to three times per week.  He felt as though his current 
medication was losing its effectiveness.  An MRI of the brain 
that had been completed in the previous year was within normal 
limits.  Examination showed no evidence of any focal neurological 
deficits or change in pattern that would need further imaging.  
The diagnosis was migraine headaches.  In November 2008, the 
Veteran reported that his headaches were controlled very well 
with an increased dose of preventative medication.  In February 
2009, it was noted that there was less frequency of the headaches 
on the current dosage of medication, and the dosage was 
increased.  He was also noted to be on a separate medication to 
abort the headaches once they began, with good control.  

In September 2008, the Veteran submitted a migraine log dated 
from February 2007 to September 2008 and demonstrating 
approximately five to nine migraines per month, lasting anywhere 
from one hour to two days.  

In September 2008, the Veteran submitted statements from co-
workers and supervisors who stated that when he would experience 
a migraine at work, many times he would have to leave and go home 
or have a colleague drive him home or to a doctor.  He would also 
have to turn off the lights in his office and close the blinds 
when experiencing a less severe headache.  These headaches were 
observed to occur two to three times per week.  The Veteran also 
submitted a memorandum that he received from his employer in 
March 2009 for taking too many absences from work due to 
migraines, 20 absences in 90 days.  The memorandum stated that 
the Veteran needed to send medical documentation of his migraine 
headaches in order to continue to take time off for the 
condition.   

In July 2009, the Veteran's physician prepared a response to the 
administrative memorandum stating that the Veteran was taking 
preventative and abortive medications for his migraine headaches, 
that his headaches were under improved control, and that he 
underwent routine visits to monitor his headaches.  The physician 
stated that at rare times, the medications were not sufficient to 
prevent headaches and at those times, he would need to take 
sedative medication and rest in a dark and quiet place.   

On October 2009 VA examination, the Veteran reported experiencing 
headaches four to seven times per month, normally lasting from 
one to two days.  He reported that since starting his current 
medication regime, his headaches had lessened in frequency from 
thirteen per month to four to seven per month.  Due to the 
different medications that he had to take to control the 
headaches, the following day he would experience mild sedation.  
He stated that he was unable to work or do any physical activity 
when experiencing a flare-up.  Physical examination of the head, 
eyes, and cranial nerves two through twelve showed no 
abnormalities.  The diagnosis was migraine headaches with 
functional limitations.  

VA treatment records reflect that in August 2010, the Veteran 
reported experiencing headaches on a daily basis.  He was 
depressed due to the limitations his headaches placed on his time 
with his family. Neurological examination was normal.  The 
Veteran was instructed to continue taking his current anti-
migraine medication. 

At his September 2010 BVA hearing, the Veteran stated that he 
experienced migraine headaches one to two times per week, lasting 
anywhere from four hours to two days.  When he would get a 
headache, he would first feel nauseous and his vision would be 
disturbed.  The headache would then progress, usually on the 
right side, and the excruciating pain would stop him from 
completing any tasks.  When having a migraine, he was sensitive 
to light and sound and he would not be able to see very far in 
front of him.  He took several medications daily, both 
preventative and during an attack.  He stated that since 
beginning the preventative medication, his migraines had 
decreased from every other day to once or twice a week.  He was 
able to have four to five days migraine free.  However, the 
severity of the headaches was unchanged.  He would see his 
neurologist every three or four months for routine visits related 
to his migraines.  He worked as a data specialist and had just 
started a new job because he had felt that his previous employer 
had begun to look down on him due to his time lost for migraines 
headaches.  He stated that his migraines affected his income 
because in the previous year he had run out of leave and had to 
take three days of leave without pay.  He felt that his migraine 
headaches had affected his ability for promotion while in the 
military due to the limitations he would have had on the job.  

In this case, the Board finds that the evidence supports the 
assignment of a higher 30 percent rating for the Veteran's 
migraine headaches.  The evidence demonstrates that the Veteran 
experiences characteristic prostrating attacks that occur on an 
average of at least once a month over the last several months.  
To that extent, the VA treatment records consistently demonstrate 
that the Veteran experienced migraine headaches at least twice 
per week to seven times per month.  The Veteran has also 
submitted numerous lay statements demonstrating that he suffered 
from migraine attacks on a weekly basis that caused him to have 
to take increased medication, leave work, and lie in a dark place 
until the headache was over.   Accordingly, a higher 30 percent 
rating for migraine headaches is warranted.

However, the Board finds that an increased 50 percent rating is 
not warranted because the preponderance of the evidence is 
against a finding that the Veteran's migraines headaches result 
in severe economic inadaptability.  Significantly, while the 
Veteran's headaches have certainly been shown to interfere with 
his work schedule and have caused him to miss work and even use 
leave without pay, throughout the appeal period, the Veteran has 
successfully maintained his position as a data specialist and was 
able to transfer to a different agency to better suit his 
disability.  At his hearing, he stated that he took on average 
one to three days of leave without pay per year due to his 
migraines, and the Board does not find that such frequency 
amounts to a severe economic hardship.  Further, the VA treatment 
records demonstrate that with the proper preventative medication, 
the Veteran's migraines were well-controlled and occurred with 
less frequency.  The Board does not doubt that the Veteran 
experiences severe headaches on a consistent basis, however, the 
preponderance of the evidence does not show that the migraines 
have prevented the Veteran from continuing employment or 
prevented his ability to complete the duties of his employment 
when not experiencing a flare-up.  While the Veteran's headaches 
are more frequent than the once per month envisioned by the 30 
percent rating, the Board finds that the symptoms do not more 
nearly approximate the criteria for a 50 percent rating.  
Although the Veteran has frequent headaches, they are not shown 
to be completely prostrating and prolonged, with severe economic 
inadaptability.

Therefore, the Board finds that an increased initial rating of 30 
percent, but no higher, for the Veteran's migraine headaches is 
warranted the effective date of service connection.  The benefit-
of-the-doubt rule has been considered in rendering this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Lastly, a determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry.  First, the Board must determine if the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  To do this, the Board or the RO must 
determine if the criteria found in the rating schedule reasonably 
describes the claimant's disability level and symptomatology.  If 
this is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors, such as marked interference with 
employment and frequent periods of hospitalization.  If the Board 
determines that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008)  

In this instance, the Veteran's migraine headaches symptomatology 
is accounted for in Diagnostic Code 8100, which compensates for 
the frequency of the headaches.  The Board finds a 30 percent 
rating adequately addresses the Veteran's symptoms including time 
lost from work.  In this regard, it should be remembered, as 
indicated above, that the percentage ratings represent, as far as 
can practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian life.  Generally, the degree of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity to the several grades of 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, the 
Board finds that the Diagnostic Code for the Veteran's service-
connected disability adequately describes the current disability 
levels and symptomatology and does not present an exceptional 
disability picture, a referral for an extraschedular rating is 
not warranted.    


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial 30 percent rating for migraine headaches is 
granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


